UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
) No. 3;18-CR-200
v.‘ )
) JUDGES PHILLIPS/POPLIN
CURTIS DUANE ELLIOTT )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Curtis Duane Elliott, and the defendant’s attorney, David Eldridge,
have agreed upon the following:

l. The defendant Will plead guilty to the following count in the indictment:

(a) Accessing a Protected Computer in Furtherance of Fraud in violation cf 18
U.S.C. §§ 1030(a)(4) and (c)(3)(A) and 2.

The punishment for this offense is as follows. A term of imprisonment for up to 5 years, a
term of supervised release for up to 3 years, a fine of up to $250,000, a mandatory special
assessment of $100, and forfeiture and restitution, as appropriate

2. There are no remaining counts in the indictment The United States agrees not to
further prosecute the defendant in the Eastern District of Tennessee for any other non-tax criminal
offenses committed by the defendant that are related to the charges contained in the indictment in
this case and that are known to the United States Attorney’s Office for the Eastern District of

Tennessee at the time this plea agreement is signed by both parties.

Case 3:18-cr-OOZOO-TWP-DCP Document 20 Filed 04/09/19 Page 1 of 10 Page|D #: 59

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime charged. Specifrcally, the elements of the offense
are as follows:

(a) The defendant accessed a protected computer;

(b) The defendant did so without authorization or by exceeding authorized
access ;

(c) The defendant acted knowingly and with intent to defraud; and

(d) The defendant’s access furthered the intended fraud and obtained anything of
value. f

4. 4 In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

(a) In November 2015, the defendant, aided and abetted by at least one other
person, used his personal computer equipment and software that he purchased and downloaded over
the internet to gain unauthorized access to the computers of Pilot Travel Centers, LLC doing
business as Pilot F lying J (hereafter “Pilot”) located in Knoxville, Tennessee The defendant was
located in Desert Hot Springs, California when he accessed Pilot’s computers; The defendant
targeted Pilot’s database of gift card numbers and balances that was accessible over the internet via
a company-hosted website (the “website”). The website and the database were intended to be used
by legitimate gift card holders to check their balances The software used by the defendant allowed
the defendant surreptitiously to query the website for thousands of gift card numbers nearly

simultaneously, which revealed the cash balances assigned to each gift card. Pilot had previously

’ Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 2 of 10 Page|D #: 60

sold these gift cards to bona fide purchases for value in their retail stores. The defendant accessed
the website’s database for the purpose of identifying gift card numbers with corresponding cash
value so that he could use a magnetic coding device to program this information onto blank gift
cards taken from Pilot stores.

(b) At the time the defendant accessed the website, the website’s terms and
conditions required the user to explicitly agree not to use the site for any purpose that is unlawful or
prohibited by the agreement Further, they required the user to agree not to attempt to gain access to
Pilot’s computer systems or connected networks through fraud, hacking, password mining, or any
other means, or to attempt to reverse engineer any portion of the site. The defendant violated these
conditions by using a software program surreptitiously to generate and query thousands of gift cards
that do not belong to him. The defendant’s purpose was to convert deceitfully this information into
usable gift cards that he presented at Pilot retail locations. Because he violated the website’s terms
of use, the defendant had no permission or authority to access the Pilot websiteand Pilot’s hosting
computers.

(c) The computer commands sent by the defendant to Pilot’s computers directed
Pilot’s computers to query the database that contained the information sought by the defendant The
purpose of gaining this information was to defraud Pilot and bona fide Pilot gift card holders. The
defendant’s scheme to defraud included obtaining gift card numbers and balances from Pilot’s
computers via Pilot’s website, using that information to create fraudulent gift cards using a magnetic
coding device, and then presenting these fraudulent cards for purchases at Pilot retail locations.
Accessing Pilot’s computers via the Pilot website furthered this fraud scheme by revealing the cash

balances loaded onto specific gift card numbers that the defendant used.

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 3 of 10 Page|D'#: 61

(d) Following the defendant’s conduct, and in response to complaints from Pilot
gift card holders, Pilot restored $42,879.58 in balances to gift cards that Pilot identified as
fraudulently used in November and December 2015 and corresponding to the defendant’s
unauthorized access.

5. The defendant is pleading guilty because the defendant is in fact guilty.
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

(a) the right to plead not guilty;

(b) the right to a speedy and public trial by jury;

(c) the right to assistance of counsel at trial;

(d) the right to be presumed innocent and to have the burden of proof placed on
theUnited States to prove the defendant guilty beyond a reasonable doubt;

(e) the right to confront and cross-examine witnesses against the defendant;

(f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

(g) the right not to testify and to have that choice not used against the defendant

6. Pursuant to Rule ll_(c)(l)(B), the defendant and the United States agree that U.S.
Sentencing Guidelines, Section 2Bl.l(a)(2) and (b)(l)(D) apply to this case based on a loss amount
of more than $40,000 and less than $95,000. This results in an offense level of l2, before
acceptance of responsibility The parties agree to recommend that no other sentencing
enhancements apply in this case. Further, the United States agrees to recommend that a particular
sentence is appropriate Specifically, the United States agrees to recommend a sentence at the

bottom of the applicable guidelines range in this case as determined by the Court following receipt

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 4 of 10 Page|D #: 62

of the Presentence Investigation Report. The parties acknowledge that these recommendations do
not bind the court. In the event the Court declines to accept this agreement, the parties will not be .
free to withdraw from the plea agreement, nor will the defendant be free to rescind his guilty plea.

7. Given the defendant’s agreement to plead guilty, the United States Will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3El .l(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3El.l(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3El.l(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense, including violations of conditions of release or the commission of any
additional offense prior to sentencing, the United States will be free to decline to make such motion,
to withdraw that motion if already made, and to recommend to the Court that the defendant not

receive any reduction for acceptance of responsibility under Section 3El.l of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing
9. Unless otherwise limited by an agreed preliminary order of forfeiture, the defendant

agrees to forfeit to the United States immediately and voluntarily any and all assets and property, or
portions thereof, which are in the possession or control of the defendant or the defendant’s nominees
that were used and intended to be used in any manner or part to commit and to facilitate the
commission of a violation of 18 U.S.C. § 1030(a)(4), and/or any and all assets and property, or

portions thereof, subject to forfeiture as proceeds of the defendant’s criminal activities which are in

Case 3:18-cr-00200-TWP-DCP Documen_t 20 Filed 04/09/19 Page 5 of 10 Page|D #: 63

the possession or control of the defendant or the defendant’s nominees. The defendant agrees to
forfeit the defendant’s interest in the following properties:

(a) Toshiba Satelitte Laptop (Silver), Serial No. YF126369C

(b) HP Laptop (Red), Serial No. CND4422HKS;

(c) v Western Digital External Hard Drive (Blue), Serial No. WXNlOQLH7468;

(d) Four Thurnb Drives (Assorted Colors), seized on January 4, 2016; and

(c) Magnetic Coding Device, seized on January 4, 2016.
The defendant further agrees to assist the United States fully in the identification, recovery, and
return to the United States of any other assets or portions thereof subject to forfeiture The
defendant further agrees to make a full and complete disclosure of all assets over which the
defendant exercises control and those which are held or controlled by a nominee The defendant
agrees to forfeit all interests in the properties as described above and to take whatever steps are
necessary to pass clear title to the UnitedStates. These steps include, but are not limited to, the
surrender of title, the signing of a consent decree of forfeiture, and the signing of any other
documents necessary to effectuate such transfers The defendant agrees not to object to any civil or
criminal forfeiture brought against these properties The defendant agrees to take all such steps to
locate such property and to pass title to the United States before the defendant’s sentencing

10. The defendant agrees that the Court shall order restitution, pursuant to any applicable

provision of law, for any loss caused to: (l) the victim(s) of any offense charged in this case
(including dismissed counts); and (2) the victim(s) of any criminal activity that was part of the same
course of conduct or common scheme or plan as the defendant’s charged offense(s). The defendant
agrees, pursuant to 18 U.S.C. § 3663(a)(3), that the order of restitution will be in the amount of

$42,879.58 to Pilot Travel Centers, LLC.

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 6 of 10 Page|D #: 64

ll. Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office Will have the
authority to establish payment schedules to ensure payment of the fine and/ or restitution The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed With this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

(a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

(b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial

obligation imposed by the Court.

Case 3:18-cr-00200-TWP-'DCP Document 20 Filed 04/09/19 Page 7 of 10 Page|D #: 65

(c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attomey’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant

l2. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offenses committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

(a) The defendant will not file a direct appeal of the defendant’s conviction or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence

(b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

(c) The defendant will not, whether directly or by a representative request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 8 of 10 Page|D #: 66

13. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. lf the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case

14. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms If additional terms are included in the supplement,

they are hereby fully incorporated herein.

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 9 of 10 Page|D #: 67

15. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced-
charge, and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS ()VERBEY

 

 

 

 

UNITED STATES ATTORNEY
AP/?~@°l,}or"\ By; BMM
Date 4 Bart Slabbekorn

Assistant United States Attomey

tr-s-P/ dall/W`

 

 

 

 

Date Curtis Duane Elliott
Defendant
"/%/fa Q;WM
pate ' David Eidridge
Attomey for the Defendant
10

 

Case 3:18-cr-00200-TWP-DCP Document 20 Filed 04/09/19 Page 10 of 10 Page|D #: 68

 

